DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Non-Final Rejection filed on 12/17/2020.
Status of Claims:
Claims 1-5, 7-11 and 13-17 are pending in this Office Action.
Claims 1, 4-5, 7,10-11, 13 and 16-17 are amended.
Claims 6, 12 and 18 are cancelled.
Response to Arguments
Applicant’s arguments filed in the amendment filed 3/16/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2012/0203794) “Zhang”,  in view of Wang Baldonado et al. (US 2008/0098125) “Baldonado” .
	Regarding Claim 1; Zhang discloses in a process for sampling and querying event messages generated by various sources of event messages of a distributed computing system, the specific improvement comprising:
temporarily storing each event message in a storage queue (Zhang: Fig.1; paragraph [0029] – store received event messages into working table 102 which is a temporary storage location);
Zhang does not explicitly displaying on a display screen of a computer system a graphical user interface that enables a user to set an event message policy for sampling a fraction of the event messages. However, Baldonado discloses displaying on a display screen of a computer system a graphical user interface that enables a user to set an event message policy for sampling a fraction of the event messages (Baldonado: Figs. 2-3; paragraphs [0007, 0017, 0043] – The sampling tool allows a user to specify a set of message-based criteria that define candidate messages for sampling or selectively selecting one or more electronic messages. Furthermore, the sampling tool allows a user to specify criteria over the candidate set of messages that define which subset of the candidate messages is actually received. Message sampling, a user defines rules that specify message-specific criteria for identifying candidate messages and also rules that define which candidate messages should be delivered. It clearly discloses the user interface 320 to allow users set the policies/rules for sampling fraction of electronic messages as the users click on button Create Digital Rule 410 to generate a sampling messages). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Wang Baldonado into the teachings of Lin to provide a the sampling tool allows a user to formulate rules for sampling the electronic message ”event messages” to filter out the un-interested messages for better managing messages as taught by Baldonado (Abs.).
for each event message in the storage queue, storing the event messages in an event-log file (Zhang: Figs. 1-2, 4; paragraph [0032] – copy events from working table 102 to R-Table(s) 103”); and
storing  a copy of the event message in the sample log file when the event message satisfies the event message policy set by the user (Baldonado: paragraph [0043] – the sample electronic message meets the one or more selection criteria, the selected electronic message is stored in the sampling storage device 180); 
 and displaying event types of the event messages stored in the sample log file in a the graphical user interface, thereby enabling a user to query the event messages stored in the sample log file to determine if a specific type of event message has been generated (Zhang: claim 17 – display one or more of sample messages).
Regarding Claim 2; Baldonado discloses wherein the graphical user interface that enables the user to set the event message policy comprises enables the user to set a sample rate that represents a fraction of event messages that satisfy the event message policy to be stored in the sample log file sampling (Baldonado: Figs. 2-3; [0043] – the sample electronic message meets the one or more selection criteria, the selected electronic message is stored in the sampling storage device 180).
	Regarding claims 7-8 and 13-14; note the rejection of claims 1-2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.	
	Claims 3-4, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2012/0203794) “Zhang”, in view of Wang Baldonado et al. (US 2008/0098125) “Baldonado”, and further in view of Selkirk (US 2006/0271592).		
Regarding Claim 3; Zhang and Baldonado do not explicitly disclose wherein the graphical user interface that enables the user to set the event message policy comprises enables the user to set a plurality of sample rates, each sample rate corresponding to a different event type and representing a fraction of event messages file. However, Selkirk discloses wherein the graphical user interface that enables the user to set the event message policy comprises enables the user to set a plurality of sample rates, each sample rate corresponding to a different event type and representing a fraction of event messages file (Selkirk: paragraph [0039] – a software provider may desire different types of update events to be sampled at different rates.  For example, a software provider may want a very small sample of client computers reporting that the client computers have checked for updates from an update service, but want a very large sample of client computers reporting that a software update has been downloaded). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the 
Regarding Claim 4; Zhang and Baldonado do not explicitly discloses wherein storing a copy of the event message in the sample log file comprises: generating a random number; calculating a threshold based on the event message policy that represents a fraction of event messages to be stored in the sample log file. However, Selkirk discloses generating a random number; calculating a threshold based on the event message policy that represents a fraction of event messages to be stored in the sample log file, when the random number is less than or equal to the threshold (Selkirk: paragraph [0024] – the client computer generates a random sampling value in the range of 1 and 100.  The software provider provides a sampling range to the client computer indicating the range of sampling values that are to be included in the update event sample  In one embodiment, only one number is provided as a sampling range, indicating that sampling values less than or equal to the provided number fall within the sampling range. Those client computers whose sampling value falls in the sampling range are to be included in the update event sample). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Selkirk into the teachings of Zhang and Baldonado to provide a method for providing efficient data sampling of reportable events based on sampling range as taught by Selkirk (par. 0001).
	Baldonado further discloses storing a copy of the event message in the sample log file (Baldonado: paragraph [0043] – the sample electronic message meets the one or more selection criteria, the selected electronic message is stored in the sampling storage device 180); 

	Regarding claims 9-10 and 15-16; note the rejection of claims 3-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.	
     Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2012/0203794) “Zhang”, in view of Wang Baldonado et al. (US 2008/0098125) “Baldonado”, in view of Selkirk (US 2006/0271592), and further in view of Shrigondekar et al. (US 10,216,862) “Shrigondekar”.	
	Regarding Claim 5; Zhang and Baldonado do not explicitly wherein storing a copy of the event message in the sample log file comprises: generating a random number. However, Selkirk discloses generating a random number; determining an event type of each event message using event-type analysis (Selkirk: Fig. 6; paragraph [0042] – the sampling value associated with the event type; paragraph [0024] – the client computer generates a random sampling value in the range of 1 and 100.  The software provider provides a sampling range to the client computer indicating the range of sampling values that are to be included in the update event sample.  In one embodiment, only one number is provided as a sampling range, indicating that sampling values less than or equal to the provided number fall within the sampling range. Those client computers whose sampling value falls in the sampling range are to be included in the update event sample). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention 
 Zhang and Baldonado and Selkirk do not explicitly disclose determining an event type of each event message using event-type analysis; displaying in the graphical user interface event types of the event messages and fields that enable a user to set a sample rate for each event type. However, Shrigondekar discloses determining an event type of each event message using event-type analysis; displaying in the graphical user interface event types of the event messages and fields that enable a user to set a sample rate for each event type (Shrigondekar: Fig. 9 – user can set the sampling rate for each data source “event type”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Shrigondekar into the teachings of Zhang, Baldonado and Selkirk to provide a method for enabling a user to specify sampling rate for each data source as taught by Shrigondear (col. 3, lines 9-12).
		Selkirk further discloses each sample rate representing a fraction of event messages of the event type to be stored in the sample log file; calculating a threshold based on the sample rate; and when the random number is less than or equal to the threshold (Selkirk: Fig. 6; paragraph [0042] – the sampling value associated with the event type; paragraph [0024] – the client computer generates a random sampling value in the range of 1 and 100.  The software provider provides a sampling range to the client computer indicating the range of sampling values that are to be included in the update event sample.  In one embodiment, only one number is provided as a sampling range, indicating that sampling values less than or equal to the provided number fall within the sampling range. Those client computers whose sampling value falls in the sampling range are to be included in the update event sample).
Baldonado further discloses storing a copy of the event message in the sample log file (Baldonado: paragraph [0043] – the sample electronic message meets the one or more selection criteria, the selected electronic message is stored in the sampling storage device 180); 
	Regarding claims 11 and 17; note the rejection of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.3









Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153